Citation Nr: 0713973	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-41 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 




INTRODUCTION

The veteran had active service from January 1943 to November 
1945 and from February 1951 to July 1968.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from an April 2004 rating action that 
denied service connection for hearing loss and bilateral 
tinnitus.  In April 2007, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.  

Additional evidence was received from the veteran in October 
2005 along with a written waiver of preliminary RO review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during active 
duty service or for many years thereafter, nor is bilateral 
hearing loss otherwise related to the veteran's service.   

2.  Tinnitus was not manifested during active duty service or 
for many years thereafter, nor is tinnitus otherwise related 
to the veteran's service.   


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§  1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2003 and February 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also believes that the collective effect of the 
December 2003 and February 2004 letters was to effectively 
notify the appellant of the need to submit any pertinent 
evidence in the appellant's possession.   Thus, the Board 
finds that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided the 
first VCAA notice to the veteran in December 2003, which was 
prior to the April 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of service connection for cause of the veteran's 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, there does not appear to be formal 
notice of the evidence necessary to establish effective dates 
and ratings for the disabilities at issue.  However, the 
Board believes such matters are moot in light of the fact 
that the Board finds that the preponderance of the evidence 
is against the claims for service connection.  Therefore, VA 
will not be assigning ratings or effective dates. 
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records as well as VA and private medical 
records.  The veteran has been afforded a VA examination and 
an adequate medical opinion as to causation has been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

                                                    Pertinent 
Laws and Regulations

The issues before the Board involves a claim of entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

After reviewing the totality of the evidence, the Board 
concludes that service connection is not warranted for 
bilateral hearing loss or for tinnitus.  

There is medical evidence of record showing that the veteran 
does currently suffer from tinnitus and from bilateral 
hearing loss disability (as defined by 38 C.F.R. § 3.385).  
In this regard a VA audiometric examination in August 2004 
showed pure tone thresholds of 15, 20, 30, 50, and 70 
decibels in the right ear and 20, 25, 45, 65 and 65 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition in the right ear was 88 
percent and speech recognition in the left ear was 80 
percent.  Private medical records also document tinnitus.  
The basic threshold requirement of a medical diagnosis of 
current disability is therefore met with regard to both 
disorders. 

The problem, however, is with the question of a nexus to the 
veteran's active duty service which ended in July 1968.  A 
review of service medical records shows no record of an 
decreased hearing acuity.  Examinations in December 1942, 
November 1945, October 1954, November 1955, October 1956, May 
1957, March 1958, February 1960, February 1961, February 
1962, February 1963, April 1964, February 1965, March 1966, 
and February 1967 all showed normal hearing acuity and none 
of these service medical records documents any complaints of 
tinnitus.  On the veteran's February 1968 examination prior 
to service discharge, the veteran's ears were evaluated as 
normal on clinical examination, and audiological examination 
did not show any hearing loss disability.  There was also no 
documented complaints by the veteran of hearing loss or 
tinnitus.  Based on a review of the service medical records, 
the Board is compelled to find that neither hearing loss nor 
tinnitus were manifested during service.  

The Board also finds it significant that on VA examination 
(for unrelated disorders) in October 1968, the veteran's 
hearing acuity was reported as 20/20 and the examiner noted 
that there was no hearing loss.  The October 1968 VA 
examination was just a few months after the veteran's 
discharge from service and further supports a finding that 
there was no hearing loss or tinnitus during service.  The 
Board also notes that the veteran applied for VA benefits 
based on other disorders over the years, but he did not refer 
to hearing loss or tinnitus.  This suggests that the veteran 
himself did not believe that he suffered from hearing loss or 
tinnitus related to service at the times of the prior VA 
claims since it would be reasonable to expect that he would 
have included hearing loss and tinnitus in those claims.  To 
the extent that the veteran is contending that he has 
suffered from hearing loss and tinnitus for many years, such 
a contention appears to be somewhat inconsistent with the 
totality of the evidence.  

Based on the evidence, the Board must also conclude that the 
veteran's hearing loss and tinnitus were not manifested for 
many years after discharge from service.  There is no basis, 
therefore, for awarding service connection based on the one-
year presumption.  The lack of any persuasive supporting 
evidence of hearing loss and/or tinnitus during service or 
for many years thereafter also leads to the conclusion that 
there is no evidence of a continuity of pertinent 
symtomatology after service to suggest a link to service. 

The claims file includes three medical opinions regarding a 
nexus to service, and these opinions must be weighed and 
assigned probative value.  

In a November 2003 statement, Jeffrey S. Keyser, M.D. 
(Otolaryngology, Head and Neck Surgery) reported that when 
the veteran last saw him in August of 2002 he gave a long 
history of tinnitus which had been unchanged over the 
previous 3-4 years but had recently worsened.  The veteran 
gave a history of noise exposure during the Korean War and 
World War II.  Hearing examination showed a moderate to 
severe sensorineural hearing loss in the higher frequencies 
with 25 decibel speech thresholds in each ear.  Speech 
discrimination ws 84 percent in the right ear and 72 percent 
in the left.  The doctor said that given the history of noise 
exposure it was quite likely that this may have played a role 
in the development of tinnitus and hearing loss, but without 
medical records the doctor could not determine the exact 
cause of the hearing loss and tinnitus or if there was any 
relationship between them and noise exposure. 

The veteran underwent VA examination in September 2004 by Tel 
S. Boman, MS, CCC-A..  Audiological testing was conducted, 
and after a review of the record the examiner commented that 
the veteran's service medical records did not show any 
indication of hearing loss or tinnitus and none was 
demonstrated on discharge examination.  The veteran was noted 
to have denied acoustic injury after service, but did report 
exposure to gun fire as a rifleman and instructor at basic 
training.  It was also noted that the veteran reported that 
his tinnitus dated from 1998 and it was said that hearing 
loss dated from sometime prior to 1998.  The examiner opined 
that the current hearing loss and tinnitus were most likely 
due to aging and that it was less than likely that the 
hearing loss was related service.    

In a September 2005 statement, Garr J. Crookston, Ad.D. 
reported that the veteran had normal hearing at the lower 
frequencies dropping to a moderate to severe hearing loss in 
the higher frequencies.  The examiner commented that in view 
of the veteran's history of service noise exposure, it was 
very likely that the hearing loss was related to service.  
The examiner commented that he did not have access to the 
military test records, but his findings indicate a noise 
notch configuration which would suggest more than a hearing 
loss resulting from the aging process.  

After reviewing these three medical reports and opinions, the 
Board believes that the November 2003 report by Dr. Keyser is 
entitled to little, if any, probative weight.  The opinion on 
its face is speculative.  Dr. Keyser reported only that with 
the history of noise exposure it was quite likely that this 
may have played a role in the development of the hearing loss 
and tinnitus.  The Board reads this opinion as suggesting 
only a possibility of a nexus.  In other words, the opinion 
cannot be viewed as being favorable or unfavorable to the 
veteran's contention.  Moreover, it cannot be viewed as 
giving rise to a reasonable doubt.  See 38 C.F.R. § 3.102 (by 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).

The September 2, 2005, private statement expresses a definite 
medical opinion regarding probability that it is very likely 
that the hearing loss and tinnitus are related to service.  
However, this examiner (as with Dr. Keyser) was relying on 
history furnished by the veteran himself.  He did not review 
the veteran's service medical or other records in the claims 
file.  The examiner did indicate that there was a noise notch 
configuration which suggested more than a hearing loss 
resulting from the aging process.  However, to the extent 
that this comment may have been intended to show that at 
least some portion of the hearing loss was related to 
service, the examiner was without knowledge of the numerous 
inservice medical findings of normal hearing acuity as well 
as the lack of any supporting medical evidence of hearing 
loss or tinnitus for many years after service.  

After reviewing the various opinions in light of the service 
medical records and post-service evidence, the Board believes 
that the negative opinion on causation rendered by the VA 
examiner is best supported by the overall evidence and 
therefore entitled to the most weight.  The VA examiner 
expressly noted review of the service medical records and 
observed that all inservice hearing examinations were 
reported to be normal.  The VA examiner also noted the lack 
of evidence of tinnitus for many years after service.  
Although the examiner acknowledged the veteran's claimed 
history of noise exposure during service, the examiner 
nevertheless found it less likely than not that there was a 
causal relationship to service.  

The evidentiary picture in the present case is one of a 
veteran who completed many years of honorable service in 
1968.  His service medical records are significant for the 
fact that numerous examinations during service revealed 
normal hearing acuity without complaints or mention of 
hearing loss or tinnitus by the veteran.  Within a year of 
discharge a VA examination also shows normal hearing, and the 
veteran did not report any belief that he suffered from 
hearing loss or tinnitus related to service in other VA 
claims made over the years.  The first medical evidence of 
hearing loss and tinnitus is many years after service.  One 
private examiner, without benefit of review of the records, 
was unable to offer an opinion as to causation.  Another 
private examiner did offer an opinion favorable to the 
veteran's claim, but this examiner did not base the opinion 
on actual examination of the service medical records which 
show normal hearing throughout as well as at the end of the 
veteran's military career.  The VA examiner did have an 
opportunity not only to examine the veteran and elicit a 
history from the veteran, but also to review the evidence, 
including the service medical records.  The VA examiner's 
opinion appears to accurately take notice of other items of 
evidence.  For these reasons, the Board finds that the VA 
examiner's opinion is entitled to the most probative weight. 

The Board finds that the preponderance of the evidence is 
against entitlement to service connection for bilateral 
hearing loss and for tinnitus.  The doctrine of reasonable 
doubt is therefore not for application.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues. 




____________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


